DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4-24 and 55-78 are allowable. The election of species requirement between species of tissue types, as set forth in the Office action mailed on 19 January 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of 19 January 2018 is withdrawn.  Claim 3, directed to the species of placental tissues, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 25-54 are cancelled.
Claims 76-78 are newly added.

Claims 1-24 and 55-78 are allowed.

Priority
Claims 1 and 56, and those claims dependent therefore, recite limitations for computing a first separation value between a first fractional contribution for a first chromosomal region and a second fractional contribution for a second chromosomal region, wherein the first chromosomal region is different from the second chromosomal region, and determining a classification of a sequence imbalance of the first chromosomal region by comparing the first separation value to a threshold value. These limitations of claims 1 and 56, and those claims dependent therefrom, are not supported by the specification of U.S. Provisional Application 62/026,330 filed 18 July 2014. Therefore, claims 1-2, 4-24 and 55-78 are not granted the benefit of priority to U.S. Provisional Application 62/026,330 filed 18 July 2014. 
Claim 77 recites “wherein the classification is that the first tissue type has the sequence imbalance in the first chromosomal region, the method further comprising: preforming surgery, radiotherapy or chemotherapy on the organism to treat the first tissue type”. The limitation for performing surgery, radiotherapy or chemotherapy on the organism to treat the first tissue type classified by the instant method is not supported by the disclosures of U.S. Provisional Application Nos. 62/026,330 filed 18 July 2014, 62/158,466 filed 7 May 2015 and 62/183,669 filed 23 June 2015. Therefore, claim 77 is not granted the claim to the benefit of priority to U.S. Provisional Application Nos. 62/026,330 filed 18 July 2014, 62/158,466 filed 7 May 2015 and 62/183,669 filed 23 June 2015. 
As such, the effective filing date of the invention of claims 1-2, 4-24, 55-76 and 78 is 7 May 2015 and the effective filing date of the invention of claim 77 is 20 July 2015.


Information Disclosure Statement
The Information Disclosure Statements filed on 13 August 2020 and 9 November 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings filed 20 July 2015 were previously accepted in the Office action mailed 26 March 2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to claim 75 is withdrawn in view of the claim amendments filed 4 December 2020.
The rejection of claims 1-2, 4-24 and 55-75 under 35 U.S.C. 101 is withdrawn in view of Applicant’s arguments presented on pg. 20, para. 1 to pg. 21, para. 1 of Applicant’s Remarks. Specifically, Applicant’s arguments that the claims integrate the recited judicial exception into a practical application that is an improvement to technology via a reduced number of molecules required to be analyzed and improvement in cost and time by combined detection and identification of tissue type in comparison to conventional methods are found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-24 and 55-78 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631